Fourth Court of Appeals
                                San Antonio, Texas
                                      August 11, 2021

                                   No. 04-21-00225-CV

                                    Regina CYPHERS,
                                        Appellant

                                             v.

                    CHILDREN’S ALLIANCE OF SOUTH TEXAS,
               Lorelei Iris Voronin, Christina Martinez, and Alexandra Torres,
                                          Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-CI-01494
                         Honorable Aaron Haas, Judge Presiding

                                          ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDITION. Appellant is unable to afford payment of costs; no costs are taxed in
this appeal.

      It is so ORDERED on August 11, 2021.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court